Judgment and order affirmed, with costs, on the authority of Travelers Ins. Co. v. Brass Goods Mfg. Co. (239 N. Y. 273), which has settled the law upon the question of the right of the plaintiff to recover the full amount of damages suffered by the injured party. The alleged error in the charge of the court and the statement of the plaintiff’s counsel made in reliance upon the language in the opinion in Casualty Co. of America v. Swett Electric L. & Power Co. (174 App. Div. 825), do not justify a reversal, it not being claimed that the verdict is excessive. All concur. Present — Hubbs, P. J., Clark, Davis, Sears and Taylor, JJ.